t c summary opinion united_states tax_court harley g weros and muriel b weros petitioners v commissioner of internal revenue respondent docket no 12862-09s filed date harley g weros and muriel b weros pro sese john p healy reid michael huey and james l gessford for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions the issues for decision are whether respondent may use the normal deficiency procedures to collect an erroneous refund paid to petitioners and whether petitioners underreported their income from capital_gains by dollar_figure petitioners resided in north dakota when the petition was filed background petitioners received dollar_figure in social_security_benefits in they also received dollar_figure in capital_gain distributions from fidelity select health care fund select and dollar_figure in capital_gain distributions from fidelity magellan fund magellan in petitioners received dollar_figure in dividend income in from multiple funds including select and magellan the dividends were reinvested in the respective funds respondent concedes that petitioners are entitled to a dollar_figure standard_deduction for an increase of dollar_figure from the dollar_figure deduction for which they were given credit petitioners concede that they understated interest_income by dollar_figure and taxable dividends by dollar_figure in some of the dividends may be qualified dividends that are subject_to a reduced_tax_rate and petitioners’ concession may require new computations accordingly the decision in this case will be entered under rule petitioners timely filed a joint form_1040 u s individual_income_tax_return for and paid the dollar_figure balance of tax due with their return petitioners reported only dollar_figure in taxable capital_gain distributions for despite receiving combined distributions of dollar_figure from select and magellan petitioners properly reported dollar_figure in taxable social_security_benefits on line 20b of their return however respondent inadvertently omitted the taxable_portion of petitioners’ social_security_benefits when processing petitioners’ return in other words an internal_revenue_service irs employee when entering the information from petitioners’ return into the irs computer system entered zero as the amount of petitioners’ taxable social_security_benefits this error lead to respondent’s issuing a refund to petitioners of dollar_figure on date on date respondent issued to petitioners a notice_of_deficiency adjusting petitioners’ income from capital_gains social_security_benefits interest and dividends i social_security_benefits discussion petitioners argue that respondent was grossly dishonest and has forfeited his right to recover the amounts refunded to them petitioners reported a dollar_figure total_tax on their return but respondent assessed only dollar_figure accordingly the dollar_figure difference refunded to petitioners was never assessed they believe respondent should have to pay the price for his unilateral mistake and should be estopped from determining a deficiency the commissioner has more than one remedy to recover erroneous refunds these include bringing a civil suit under sec_7405 and following the deficiency procedures under sec_6211 through 733_f2d_435 6th cir affg tcmemo_1982_735 lesinski v commissioner tcmemo_1997_234 however the commissioner may use the deficiency procedures to collect an erroneous refund only if the refund gives rise to a deficiency see 112_tc_103 lesinski v commissioner supra sec_6211 defines the term deficiency as the amount by which the tax actually imposed exceeds-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made reduced to mathematical terms the statutory definition of the term deficiency may be stated as follows continued sec_6211 defines a rebate as an abatement credit refund or other repayment made on the ground that the tax imposed was less than the amount shown on the return and the amounts previously assessed or collected without assessment see also 69_tc_309 accordingly not all refunds are rebates see 49_f3d_340 7th cir groetzinger v commissioner supra pincite generally a rebate refund is issued on the basis of a substantive recalculation of the tax owed see o’bryant v united_states supra pincite a nonrebate refund however is issued not because of a determination by the commissioner that the tax paid is not owing but for some other reason such as a mistake made by the commissioner id the rebate versus nonrebate distinction arises from the definition of the term deficiency in sec_6211 rebate refunds can be included in deficiency computations while nonrebate refunds cannot id respondent’s error in failing to include petitioners’ social_security_benefits in income gave rise to a nonrebate refund consequently respondent may not seek to recover the erroneou sec_4 continued deficiency correct_tax - tax on return prior assessments - rebates correct_tax - tax on return - prior assessments rebates see 73_tc_902 17_tc_1542 refund through the deficiency procedures respondent may pursue recovery_of the refund in u s district_court under sec_7405 unless the appropriate limitations_period has expired see lesinski v commissioner supra ii capital_gains petitioners argue that the adjustment to their income from capital_gains is the result of an unfair and dishonest procedure at trial mr weros stated that capital_gains have become the cash cow for the federal government he contended that irs rules and procedures are wrong and unfair and he even expressed his disapproval of the marriage_penalty in their posttrial brief petitioners state it is totally unfair bordering on cheating we have paid taxes on the same dollars three times in the last twenty years due to a fluid market and poor irs procedure we urge the irs to study the procedure and make honest changes aside from making various policy arguments which we have no authority to entertain petitioners do not dispute the information reported on their forms 1099-div dividends and distributions or the fact that respondent correctly calculated the adjustment to their income from capital_gains accordingly respondent’s determination with respect to the adjustment in petitioners’ income from capital_gains is sustained to reflect the foregoing decision will be entered under rule
